Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-31 are pending in the application. Claims 1-3 and 26 are rejected. Claims 4-25 and 27-31 are objected to.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on August 18th, 2020 and July 24th, 2020.

Claim Objections
Claims 4-25 and 27-31 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may not serve as a basis for any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claims have not been further treated on the merits.
In the definition of R1, various options are listed twice. See the following section starting from “C1-C6-alkylcarbonyl” through “di-C1-C6-haloalkylaminocarbonyl”:

    PNG
    media_image1.png
    84
    452
    media_image1.png
    Greyscale

along with the following section that have the same options listed:

    PNG
    media_image2.png
    83
    451
    media_image2.png
    Greyscale

One instance of the duplicates should be deleted.
	A close parenthesis appears to be missing at the end of claim 3 but before the period.
	In claim 26, the beginning of the claim recites that R2’ is hydrogen and that Q is oxygen. It appears that claim 1 only provides for the variable R2’ as part of an option of Q of “NR2’”. Since Q is limited to oxygen in claim 26, the definition of R2’ appears to be unnecessary and should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 are rejected as indefinite since the fourth line of claim 1 recites “or pharmaceutically acceptable salt thereof” and where the last line of the claim recites “or salt thereof”. It is unclear if only 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 is multiple dependent upon claims 1 and 2; however, definitions within claim 3 appear to broader than those listed in claim 2. For instance, claim 1 recites that R1 can be optionally substituted alkyl and claim 2 recites certain options of alkyl that no longer recite that the alkyl groups are optionally substituted (or optionally further substituted). The definition of R1 in claim 3 reverts to reciting groups such as “optionally substituted C1-C4-alkyl” that would be broader than terms listed in claim 2 that are alkyl groups but limited in their substitutions. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Compounds 098, 100 and 099 of claim 26 recite that R3 is hydrogen, which is outside the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1 of 7) Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the CAS Registry Entry for Registry No. 2134947-60-5, which entered STN on October 15th, 2017.
Registry No. 2134947-60-5 is drawn to 3,4,7-trimethyl-N-(4,5,6,7-tetrahydro-1-methyl-1H-indazol-4-yl)-2-benzofurancarboxamide and was supplied from Aurora Fine Chemicals and has the following structure:

    PNG
    media_image3.png
    411
    760
    media_image3.png
    Greyscale
.
The compound above is embraced by Formula (I) where Y1 is –CR4- where R4 is methyl, Y2 and Y3 are –CR4- where R4 is hydrogen, R3 is methyl, X is O, R1 is methyl, L is (L1) where R2 is hydrogen, R10 is hydrogen, a is 1, W and Z are CR6R7 where R6 and R7 are hydrogen, Y1’ and Y6’ are C, q is 0, Y5’ is NR2 where R2 is methyl, Y4’ is N and Y3’ is –CR5- where R5 is hydrogen.

(2 of 7) Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the CAS Registry Entry for Registry No. 1953874-77-5, which entered STN on July 17th, 2016.
Registry No. 1953874-77-5 is drawn to 3,4,7-trimethyl-N-(octahydro-4-benzofuranyl)-2-benzofurancarboxamide and has the following structure:

    PNG
    media_image4.png
    337
    499
    media_image4.png
    Greyscale
.
The compound above is embraced by Formula (I) where Y1 is –CR4- where R4 is methyl, Y2 and Y3 are –CR4- where R4 is hydrogen, R3 is methyl, X is O, R1 is methyl, L is (L1) where R2 is hydrogen, R10 is hydrogen, a is 1, W and Z are CR6R7 where R6 and R7 are hydrogen, Y1’ and Y6’ are -CR5- where R5 is 

(3 of 7) Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the CAS Registry Entry for Registry No. 1318005-39-8, which entered STN on August 15th, 2011.
Registry No. 1318005-39-8 is drawn to N-(6-bromo-3,4-dihydro-2H-1-benzopyran-4-yl)-3,7-dimethyl-2-Benzofurancarboxamide,and has the following structure:

    PNG
    media_image5.png
    315
    516
    media_image5.png
    Greyscale
.
The compound above is embraced by Formula (I) where Y1, Y2 and Y3 are –CR4- where R4 is hydrogen, R3 is methyl, X is O, R1 is methyl, L is (L1) where R2 is hydrogen, R10 is hydrogen, a is 1, W is CR6R7 where R6 and R7 are hydrogen, Z is O, Y1’ and Y6’ are -C-, q is 1, Y2’, Y4’ and Y5’ are -CR5- where R5 is hydrogen and Y3’ is –CR5- where R5 is halogen.

(4 of 7) Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the CAS Registry Entry for Registry No. 1835595-46-4, which entered STN on December 23rd, 2015.
Registry No. 1835595-46-4 is drawn to N-(6-amino-1,2,3,4-tetrahydro-1-naphthalenyl)-3,4,7-trimethyl-2-benzofurancarboxamide hydrochloride and has the following structure:

    PNG
    media_image6.png
    322
    738
    media_image6.png
    Greyscale
.
The compound above is embraced by Formula (I) where Y1 is –CR4- where R4 is methyl, Y2 and Y3 are –CR4- where R4 is hydrogen, R3 is methyl, X is O, R1 is methyl, L is (L1) where R2 is hydrogen, R10 is hydrogen, a is 1, W and Z are CR6R7 where R6 and R7 are hydrogen, Y1’ and Y6’ are -C-, q is 1, Y4’ is –CR5- where R5 is –NRcRd where Rc and Rd are hydrogen, Y2’, Y3’ and Y5’ are CR5R’ where R5 and R5’ are hydrogen.

(5 of 7) Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the CAS Registry Entry for Registry No. 2249355-47-1, which entered STN on November 18th, 2018.
Registry No. 2249355-47-1 is drawn to N-(6,7-dihydro-5H-pyrrolo[1,2-a]imidazol-7-yl)-3,7-dimethyl-2-benzofurancarboxamide and has the following structure:

    PNG
    media_image7.png
    427
    663
    media_image7.png
    Greyscale
.
The compound above is embraced by Formula (I) where Y1, Y2 and Y3 are –CR4- where R4 is hydrogen, R3 is methyl, X is O, R1 is methyl, L is (L1) where R2 

(6 of 7) Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by International Application Publication No. WO 2020/083971 A2 by Ilg et al., which claims priority to EP Application No. 18202419.0 filed October 23rd, 2019 where a copy of the foreign priority document is appended to the reference.
Ilg et al. teach the following compound on page 125:

    PNG
    media_image8.png
    150
    188
    media_image8.png
    Greyscale
.
The compound above is embraced by Formula (I) where Y1, Y2 and Y3 are –CR4- where R4 is hydrogen, R3 is substituted aryl, X is S, R1 is isopropyl, L is (L1) where R2 is hydrogen, R10 is hydrogen, a is 1, W is CR6R7 where R6 and R7 are hydrogen, Z is O, Y1’ and Y6’ are C, q is 1, and Y2’ through Y5’ are –CR5- where R5 is hydrogen. Applicant is further directed to compounds S1-2 through S1-18 on pages 126-138 that read on the instant claims under analogous definitions. Support for the subject above can be found on pages 122-135 of the foreign priority document.

(7 of 7) Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the CAS Registry Entry for Registry No. 1944784-28-4, which entered STN on July 4th, 2016.


    PNG
    media_image9.png
    316
    597
    media_image9.png
    Greyscale
.
The compound above is embraced by Formula (I) where Y1 is –CR4- where R4 is halogen, Y1 and Y3 are –CR4- where R4 is hydrogen, R3 is methyl, X is O, R1 is methyl, L is (L1) where R2 is hydrogen, R10 is hydrogen, a is 1, W and Z are CR6R7 where R6 and R7 are hydrogen, Y1’ and Y6’ are -C-, q is 0, Y5’ is N, Y4’ is NR2 where R2 is methyl and Y3’ is CR5 where R5 is hydrogen.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over International Application Publication No. WO 2020/083971 A2 by Ilg et al., which claims priority to EP Application No. 18202419.0 filed October 23rd, 2019 where a copy of the foreign priority document is appended to the reference
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Ilg et al. teach compounds of the following formula as anthelmintic compounds:

    PNG
    media_image10.png
    130
    165
    media_image10.png
    Greyscale

As a particular example the prior art teach the following compound on page 125:

    PNG
    media_image8.png
    150
    188
    media_image8.png
    Greyscale
.
The compound above is embraced by Formula (I) where Y1, Y2 and Y3 are –CR4- where R4 is hydrogen, R3 is substituted aryl, X is S, R1 is isopropyl, L is (L1) where R2 is hydrogen, R10 is hydrogen, a is 1, W is CR6R7 where R6 and R7 are hydrogen, Z is O, Y1’ and Y6’ are C, q is 1, and Y2’ through Y5’ are –CR5- where R5 is hydrogen. As a further example, the prior art teaches the following compound on page 127:

    PNG
    media_image11.png
    306
    308
    media_image11.png
    Greyscale
.
Support for the subject above can be found on pages 122-135 of the foreign priority document.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claims 1 and 2. The instant clams 1 and 2 and dependent claim 26 encompass the following compound as labeled in the table of claim 26 as Cmpd. # 090:

    PNG
    media_image12.png
    184
    243
    media_image12.png
    Greyscale
.
The compound of claim 26 differs from the difluoro compound of the prior art based on the position of the fluoro groups, i.e. the instant claims encompass a compound where a fluoro group is moved from the 4-position in the prior art to the adjacent 5-position.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
Applicant is directed to MPEP 2144.09 that states:
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

In this situation, the prior art teaches not only the positional isomer (the difluoro compound) but further teaches an example having the instantly claimed arrangement of halogen atoms. In the interest of preparing additional compounds expected to be useful as anthelmintic compounds would have been motivated to prepared the instantly claimed compound with the reasonable expectation that it would have similar properties to the prior art compounds and be useful in similar utilities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626